DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Priority
This application claims benefit of US Application No. 62/184,316 filed June 25,
2015.
Status
This Office Action is in response to Applicants' Remarks filed on May 18, 2022 in which Claims 4, 7-22, 30 and 31 are cancelled, Claim 1 is amended to change the scope and breadth of the claim, and new Claims 32-34 have been added  Claims 1-3, 5, 6, 23-29 and 32-34 are pending in the instant application, which will be examined on the merits herein.

Claim Objections
Claim 34 is objected to because of the following informalities:  The claim recites the trade name Alcalase. If a trademark or trade name is used in a claim as a limitation, the claim does not comply with the requirements of 35 USC 112(b). Please see MPEP 2173.05(u). The claim may be amended to recite a generic description of the product, Alcalase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 23-29 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for “treating the slurry of the starch with a serine endopeptidase” which read literally on a slurry comprising starch being contacted with serine endopeptidase which is contrary to text recited in current Claim 1.  Most importantly, the original specification does not mention serine endopeptidase anywhere therein.  It is notice that the specification mention “proteases”, “endo-proteases”, “exo-proteases”, and “protease alcalase” (for example, see paragraph nos. [0017]. [0023], [0024] in the current specification), but there is no mention of serine endopeptidase in the current specification.  Accordingly, the specification has not described serine endopeptidase being associated with the above mention proteases.  The remaining claims of record are dependent from Claim 1.  Also, see Claim 34 wherein serine endopeptidase is recited again.  
Consequently, there is nothing within the instant specification which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. Applicants indicated that Alcalase is a serine endopeptidase. This statement is correct, but it is described in the spec as a “protease” generally. This one species of serine protease, not described as such, does not provide written description for this particular sub-genus of proteases. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 5, 6, 23-29 and 32-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Takashi et al (JP 2005-034046, provided with the PTO-892 filed 12/21/2020, Translated copy provided with the current PTO-892) is representative of the closest prior art of record, which discloses a method for eliminating allergen contained in wheat starch which is a method to eliminate protein such as gluten adhered to wheat starch, which comprises the steps of adding protease to dispersion liquid comprising wheat starch followed by making the protease react to the liquid under such a condition as to have optimal pH and an optimal temperature; dehydrating the wheat starch dispersion liquid after reaction followed by subjecting the protease to water washing to eliminate part of the protease; and heating the protease at deactivation temperature to dry it so as to deactivate the remaining part of the protease (see the information under the overview on page 2).  Example 1 of the Takashi et al JP publication discloses endopeptidase as a protease being added to wheat starch dispersion and allowed to react under optimum pH conditions (specifically, pH 7.0) and optimum temperature (specifically, 50 ºC).  However, the Takashi et al publication does not recite treating the slurry of starch as a pH of 5.5 to 6.5, as currently recited in Claim 1 of the current application. 

Summary
No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623